Citation Nr: 1205594	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for heart palpitations.

3.  Entitlement to service connection for venereal disease.

4.  Entitlement to service connection for lymphomas.

5.  Entitlement to service connection for a disability manifested by stress.

6.  Entitlement to service connection for residual disability due to Agent Orange exposure.

7.  Entitlement to service connection for residuals of hydraulic fluid and synthetic oil exposure.

8.  Entitlement to service connection for shortness of breath, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

The Veteran, in his June 2007 VA Form 9, Appeal to Board of Veterans' Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his request for a hearing, in April 2009.  38 C.F.R. § 20.704(e) (2011).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.

This case was previously before the Board in December 2010 when it was remanded for further development.  

The Board notes that review of the December 2010 Board remand reveals that the issue of entitlement to service connection for venereal disease, although properly on appeal before the Board and considered in the remand, was not listed among the issues on the first page of the remand.  As this issue is properly before the Board on appeal, the Board has included the issue above.

The Board notes that subsequent to the prior Board remand, in a rating decision dated in June 2011 the RO granted entitlement to service connection for hypertension, warts, and folliculitis/scar claimed as skin abnormalities.  As this action represents a complete grant of the benefits sought on appeal with regard to the issues of entitlement to service connection for hypertension, entitlement to service connection for a disability manifested by warts, and entitlement to service connection for a skin disability the Board finds that these issues are no longer in appellate status.

The issues of entitlement to service connection for venereal disease; entitlement to service connection for residual disability due to Agent Orange exposure; entitlement to service connection for residuals of hydraulic fluid and synthetic oil exposure; and entitlement to service connection for shortness of breath, to include as due to exposure to asbestos are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Colon cancer was not present during service and has not been demonstrated following service.

2.  There is no competent medical evidence of a diagnosis of any heart palpitations during the period on appeal.

3.  The preponderance of the competent medical evidence does not reveal any diagnosis of lymphomas during the period on appeal that may be related to the Veteran's active service.

4.  The preponderance of the evidence does not show any current diagnosis of any disability manifested by stress during the period on appeal that may be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).

2.  A heart palpitation disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).

3.  Lymphomas were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).

4.  A disability manifested by stress was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in March 2006 and April 2006 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter in April 2006 informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted relevant private treatment records from Kaiser Permanente.  The appellant was afforded VA medical examinations in February 2011.

In December 2010 the Board remanded the claims for the Veteran to be afforded a VA medical examination.  Subsequently, in February 2011 the Veteran was afforded a VA medical examination.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2010  remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Colon Cancer

The Veteran seeks entitlement to service connection for colon cancer.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any colon disorder.  Upon examination at separation from service in June 1976 the Veteran was not noted to have any colon disability.

The Veteran underwent a routine/screening flexible sigmoidoscopy in January 2004 after complaining of bright red blood per rectum for three to four weeks and a bout of constipation.  The examination revealed an ischemic looking area from 5 centimeters to 15 centimeters.  A biopsy was obtained.  Pathological examination of the biopsy revealed tubular adenoma.

The Veteran was afforded a VA Compensation and Pension (C&P) digestive conditions examination in March 2006.  After examination the Veteran was not diagnosed with any colon disability, including colon cancer.

The Veteran was afforded a VA C&P examination in February 2011.  The medical records were noted to reveal that the Veteran was colon-cancer negative with rectal bleeding.  After physical examination the Veteran was diagnosed with hemorrhoids and no colon cancer.  The examiner rendered the opinion that colon cancer was not present and that there was no evidence of prior treatment for colon cancer.  In addition, the examiner noted that the bright red blood in the rectum was mostly due to hemorrhoids which were not present externally at the time of the examination.  The rationale provided was that the Veteran was diagnosed with ischemic and necrotic colitis and adenematous polyp which presented with blood per rectum.  There was no evidence of colon cancer or prior treatment.

The Board finds that entitlement to service connection for colon cancer is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any colon disorder.  Post service treatment records reveal that a tubular adenoma was removed from the Veteran's colon in January 2004 via sigmoidoscopy due to complaints of bright red blood per rectum.  After examination in February 2011, the Veteran was found to have no colon cancer and no history of colon cancer and that the bright red blood per rectum was mostly due to hemorrhoids.  As the preponderance of the evidence is against a finding that the Veteran had colon cancer at any point during the period on appeal, entitlement to service connection for colon cancer is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Heart Palpitations

The Veteran seeks entitlement to service connection for heart palpitations.

The Veteran reported on his Report of Medical History upon separation from service in June 1976 that he experienced pain or pressure in the chest that was occasional with no treatment.  Upon examination at separation from service in June 1976 the Veteran was not noted to have any heart disability.

The Veteran was afforded a VA C&P examination in February 2011.  The examiner noted that the Veteran reported heart palpitations since 1992.  The examiner reported that the Veteran was vague regarding his history and indicated that the Veteran was placed on a Holter monitor when he presented.  The Veteran had regular rhythms at the time of the examination.  Review of the medical history revealed no surgery, cardiac trauma, and no cardiac neoplasm.  There was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, or syncope.  There was a positive history of hypertension, dizziness, fatigue, and dyspnea.  After examination the Veteran was diagnosed with heart palpitations, unknown confirmed diagnosis, isolated incident, and not present currently.  The examiner further noted that the Veteran's heart palpitations were not present at the time of the examination and that there was no official diagnosis of any heart palpitations.

The Board finds that entitlement to service connection for heart palpitations is not warranted.  Service treatment records and post service treatment records do not reveal any diagnosis for any heart palpitations.  The Board acknowledges that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no competent diagnosis of heart palpitations or any other heart disability during the period on appeal.  As the preponderance of the evidence is against a finding that the Veteran is diagnosed with any disability manifested by heart palpitations, entitlement to service connection for heart palpitations is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Lymphomas

The Veteran seeks entitlement to service connection for lymphomas.

In October 1975 the Veteran was noted to have small hypopigmented lesion on the neck.  Upon examination at separation from service in June 1976 the Veteran was not noted to have any lymphomas.

In March 2002 the Veteran was diagnosed with left lymphadenopathy.

The Veteran was afforded a VA C&P examination in February 2011.  The examiner noted that the Veteran presented with lymph node swelling in the armpits in 1996.  These were removed by a private provider and it was noted that there was no evidence of a tissue diagnosis.  The Veteran was noted to report that he never received any chemotherapy or radiation therapy.  After examination the Veteran was diagnosed with lymphadenopathy - unknown confirmed diagnosis.  There was no indication of the disease at the time of the examination.  The examiner rendered the opinion that the Veteran's lymphoma is not due to or a result of service as there is no tissue diagnosis of lymphoma.  The examiner stated that there has been a misrepresentation or misdiagnosis as the Veteran had enlarged tender lymph nodes in axilla which were removed by laser therapy.  There was no evidence of lymphoma.

The Board finds that entitlement to service connection for lymphomas is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any lymphoma.  Post service treatment records reveal that the Veteran was treated for a swollen lymph node in 1996 and that the Veteran was diagnosed with left lymphadenopathy in March 2002.  However, after examination and review of the claims file in February 2011, the examiner rendered the opinion that the Veteran's lymphoma was not related to service as there was no evidence of a diagnosis of lymphoma.  The examiner further noted that the Veteran had been misdiagnosed previously.  As the preponderance of the evidence is against a finding that the Veteran has lymphoma related to his active service, entitlement to service connection for lymphoma is denied.

D.  Disability Manifested by Stress

The Veteran seeks entitlement to service connection for a disability manifested by stress.

In February 1973 the Veteran was treated for chronic headaches due to nervousness.  The Veteran reported on his Report of Medical History upon separation from service in June 1976 that he experienced nervousness that was an everyday normal occurrence.  Upon examination at separation from service in June 1976 the Veteran was not noted to have any psychiatric disability, to include manifestations of stress.

Post service treatment records do not reveal any complaint, diagnosis, or treatment for any disability manifested by stress.

In February 2011 the Veteran was afforded a VA C&P mental disorders examination.  After review of the claims file and examination of the Veteran, the examiner did not diagnose the Veteran with any psychiatric disorder.  

The Board finds that entitlement to service connection for a disability manifested by stress is not warranted.  Service treatment records reveal that the Veteran was treated for chronic headaches due to nervousness and that he reported that he experienced nervousness on his Report of Medical History upon separation from service.  However, post service treatment records do not reveal any complaint, diagnosis, or treatment for any disability manifested by stress.  After examination in February 2011, the Veteran was not diagnosed with any psychiatric disorder.  As the preponderance of the evidence is against a finding that the Veteran has any disability manifested by stress, entitlement to service connection for a disability manifested by stress must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for colon cancer is denied.

Service connection for heart palpitations is denied.

Service connection for lymphomas is denied.

Service connection for a disability manifested by stress is denied.


REMAND

The Veteran seeks entitlement to service connection for a venereal disease, entitlement to service connection for residual disability due to Agent Orange exposure, entitlement to service connection for residuals of hydraulic fluid and synthetic oil exposure, and entitlement to service connection for shortness of breath, to include as due to exposure to asbestos.

In December 2010, the Board remanded the Veteran's claim of entitlement to service connection for a venereal disease for the Veteran to be afforded a VA medical examination.  In addition, the Board ordered that if the benefits sought on appeal remained denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.

The Board further notes that "[t]he agency of original jurisdiction will issue a Supplemental Statement of the Case if, pursuant to a remand by the Board, if it develops the evidence or cures a procedural defect."  38 C.F.R. § 19.31 (2011).

Subsequent to the Board's remand, the Veteran was afforded a VA medical examination in February 2011 that addressed the etiology of the Veteran's venereal disease.

In June 2011, the Veteran was issued a supplemental statement of the case; however, the issue of entitlement to service connection for venereal disease was not included among the adjudicated issues.  As such, the Board finds it necessary to remand the issue for the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31; Stegall v. West, 11 Vet. App. 268 (1998).

In December 2010 the Board remanded the issues of entitlement to service connection for residual disability due to Agent Orange exposure and entitlement to service connection for residuals of hydraulic fluid and synthetic oil exposure for the Veteran to be afforded a VA medical examination.

As discussed above, the Veteran was afforded a VA medical examination in February 2011.  Review of the examination report, with the exception of an indication that the Veteran's skin lesion may have been caused by exposure to herbicides and oil, does not reveal discussion of residuals of Agent Orange exposure or hydraulic fluid and synthetic oil exposure in service.  

The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

As the February 2011 VA medical examination did not discuss whether the Veteran had residuals of any exposure to Agent Orange or hydraulic fluid and synthetic oil exposure in service, the Board finds that the Veteran was not afforded an adequate examination with regard to these issues and, as such, these claims must be remanded for the Veteran to be afforded another VA medical examination.

In October 2006, the Veteran expressed his disagreement with the RO's denial of his claim of entitlement to service connection for shortness of breath, to include as due to exposure to asbestos.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran a SOC with respect to his claim seeking service connection for shortness of breath, to include as due to exposure to asbestos, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  The RO should schedule the Veteran for a VA general medical examination to determine the nature and etiology of any residual disability due to Agent Orange exposure and/or residuals of hydraulic fluid and oil exposure found to be present.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed disabilities, if any, are related to his service in the military, to include any alleged injuries during his period of military service and/or service-connected disabilities.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

3.  Review the record and readjudicate the issues of entitlement to service connection for a venereal disease, entitlement to service connection for residual disability due to Agent Orange exposure, and entitlement to service connection for residuals of hydraulic fluid and synthetic oil exposure.  Unless the benefits sought on appeal are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


